;;.i-' 0FSS'SD£$S£J; &^^©URnofe5l:5Mi&lL APPEALS OF TEXAS
              "        p""0. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                                                                                                JBESLFMWVteim


                   STATE ©F THGg$&,«                                                                RTNEV BOWES


                   PENALTY FQfe.v «A                                         02 1R

 10/29/2014        private usi";^
                             *l <~
                                   v'* "                                     0006557458             OCT30
                                                                             MAILED FROM ZIPCOQE 78 701
                                                                                                                       2014

 RIVERA, ALFREDO                                Ir: Gt. ^og10353-A                                 WR-82,080-02
 This is to advise that the CourtVias'denied without written order the application for
                                                  Vx               tV
 writ of habeas corpus.
                                                                                           Abel Acosta, Clerk

                                           ALFREDO RIVERA
                                          _.QOFFIELD UNIT - TDC # 1329408

           V      hK
                          fcl T   V   T    C




                                                   RETURN TO SENDER
                                                                                     *? "? -1 -1   / fh"7   /    -i   /S




                   «                  m    rv
                                                 DELIVERABLE AS ADDRESSED
                                                   UNABLE TO FORWARD

                          ac:              7S711239S08                   * 1634-08950-01-05
                                          |l|h>||||>»l>lll|||'|»l|ll>)» l,lll,lllll1l1l!lili,!,lll!l!nl
MEBN3B 75S84